Title: James Ronaldson to Thomas Jefferson, 4 March 1810
From: Ronaldson, James
To: Jefferson, Thomas


          
            
              Sir
               
                     Paris 
                     March 4 1810
            
            I have taken the liberty of sending you the seeds contained in the annexed list: The circumstance of being in Paris affoarded an opportunity of inquiring a little after the articles cultivated through the extensive and varigated country of France, but unacquainted with the language, my observations have been very limited.
			 
			 
		  As the US possesses so great an extent of surface and deversity of climate, there must be in such a country, soil and situation favourable to the growth of most plants that thrive in Europe and it is our interest to give all of them a trial
              The cultivation of oil has been too little attended to by the American farmer this branch of agriculture certainly deserves much attention, it is probable all or most of the seeds belonging to this class have already been in the United States, but many of them have not received such attention as they merit; the centeral situation of Monticello promises them a fair experiment, and they will find in the character of its proprietor that intelligence and care that allways deserves and generally commands success; It is very possible that formerly the cultivation of these were not an object to the
			 American farmer, but under present circumstances they may be of the highest importance, at all events it is pleasing and safe to multiply the productions of the soil;
			 
                  And
			 circumstances pressing the US faster than was expected, into manufacturing habits it is of the first importance to possess the materials for dyeing—
                  The date and olive are both of great importance; and the opening of the
			 extensive forrests of America is every day preparing a climate more congenial to their European habits, many years being requisite to bring them to maturity, their cultivation merits the most early attention—If the stem
			 of the tall cabbage can support our winter, in a rich soil it is probable early in spring it will throw out abundance of sprouts that beside furnishing an excellent vegitable for table would
			 supply
			 food for cattle, sheep & lambs—Scarlet clover being an
			 Annuel on first reflection appears not calculated to improve our pasture,
			 but as good farmers do not eat their pasture bare, many plants arrive at maturity, and the cattle kick out the seed in all directions, & the ground is plenished with a sufficiency for the ensuing year; it is owing to this circumstance that clover
			 continues for many years in well managed pasture, while on cutting ground it soon fails—The Oil Raddish is new in this quarter—Some of the French names are omitted I was not able to
			 make them out
			 with certainty and did not wish to hazzard an error.
            On your own and societys account, I pray you may enjoy many years, all of them as emenantly usefull and honorable to yourself & country as those that are past; with sentiments of Rep 
                     spect I am with Sincere regards
            
              Yours
              
                  
               James Ronaldson
            
          
          
            
              
                
             
            List of seeds sent ⅌—
              
              
                
            
            Canary seed
                Alpiste
            
         
              
              
                
            
            Oil poppy
                œillette
              
              
                do do white seeded
                Pavot blanc
            
         
              
              
                
            
            Dates
                Datties
            
         
              
              
                
            
                  Olive
                Olivies
            
         
              
              
                
            
            Seigle de mare
                Spring Rye
            
         
              
              
                
            
                  Madder
         
                
              
              
                
            Teazel
                Chardon à foulon
         
              
              
                
            Woad
         
                
              
              
                
            Blue Woad
                Pastel
         
              
              
                
            Perenniel Flax
                lin Vivace
         
              
              
                
            Gold of Pleasure (oil plant)
         
                Cameline
         
              
              
                
            
            Oil Raddish
                Radis Oleifer de la Chine
            
         
              
              
              
                
            Sainfoin that gives two crops ⅌ annum
         
              
              
                
            
                        
                        Tall cabbage
                Chou cavalier
            
         
              
              
                
            
            
                        Scarlet clover (an Annuel)
                Trifle de Roussillon
            
         
              
              
                
            
                        
                        
                        Naked Barley
                orge nud
            
            
            
            
         
              
            
          
        